PER CURIAM:
Brotherly Love, LLC, appeals from the district court’s order affirming the bankruptcy court’s order granting the motion of the debtor, Muhsen A. Haddad, to dismiss his Chapter 7 bankruptcy case. We have reviewed the record and decisions of the bankruptcy court and the district court and find no reversible error. Accordingly, we affirm. See In re O’Brien Envtl. Energy, Inc., 181 F.3d 527, 531 (3d Cir.1999). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.